United States Court of Appeals
                      For the First Circuit

No. 11-2136

                          BELTSY REYNOSO,

                            Petitioner,

                                v.

              ERIC H. HOLDER, JR., Attorney General,

                            Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE
                   BOARD OF IMMIGRATION APPEALS


                              Before

                   Torruella, Ripple* and Howard,
                          Circuit Judges.



     Ondine G. Sniffin on brief for petitioner.
     Jesse Lloyd Busen, Trial Attorney, United States Department of
Justice, Office of Immigration Litigation, Stuart F. Delery, Acting
Assistant Attorney General, Civil Division, and Erica B. Miles,
Senior Litigation Counsel, Office of Immigration Litigation, on
brief for respondent.



                          March 26, 2013




     *
         Of the Seventh Circuit, sitting by designation.
               RIPPLE, Circuit Judge.             Beltsy Reynoso, a native and

citizen     of    the    Dominican     Republic,      was   granted    conditional

permanent residency in the United States in 2002 on the basis of

her marriage to a United States citizen.                Sometime following that

grant, Ms. Reynoso and her husband began divorce proceedings. When

she later sought to remove the conditions on her residency, she

filed her application without her husband co-signing the relevant

form.      Although his signature would have been necessary in the

ordinary course, Ms. Reynoso sought to employ an alternate method

in which she was required to prove that the marriage, although now

ended, had been bona fide.             The Department of Homeland Security

(“Department” or “DHS”)1 denied her petition upon concluding that

she had not carried her burden of establishing that she had entered

her marriage for reasons other than obtaining immigration status in

the   United     States.      It     therefore     terminated    her   conditional

resident status and initiated removal proceedings against her.

               In removal proceedings, Ms. Reynoso renewed her request

to    remove     the    conditions    on    her    residency    and    also   sought

cancellation of removal.           The immigration judge (“IJ”) found that

Ms. Reynoso had not established that she had entered her marriage

in good faith and denied the request for removal of conditions.



       1
        For ease of reading, we use the terms “Department” or “DHS”
as inclusive of its predecessor entities, including the Immigration
and Naturalization Service, as well as its current subdivisions,
including the United States Citizenship and Immigration Services.

                                           -2-
The IJ further determined that Ms. Reynoso was ineligible for

cancellation of removal because she had given false testimony in

the proceedings and therefore could not establish the requisite

good moral character.      Consequently, the IJ ordered Ms. Reynoso’s

removal, and the Board of Immigration Appeals (“BIA” or “Board”)

dismissed her appeal.2      Ms. Reynoso now petitions this court for

review of the decision of the Board.3            Because the administrative

record does not require the conclusion that Ms. Reynoso entered her

marriage in good faith and because the Board did not commit legal

error in denying her request for cancellation of removal, we deny

the petition for review.



                                      I

                                BACKGROUND

A.   Facts

             Ms. Reynoso married Lemuel Martínez on January 20, 2001.

On   March   7,   2001,   Martínez   filed   a    Form   I-130    petition    on

Ms. Reynoso’s behalf based on their marriage, and the Department

approved the petition in July 2001.               Ms. Reynoso subsequently

filed an application to adjust her status to that of a permanent



      2
          The Board had jurisdiction               pursuant      to   8   C.F.R.
§§ 1003.1(b)(3) and 1240.15.
      3
        We have jurisdiction pursuant to 8 U.S.C. § 1252(a). We
review Ms. Reynoso’s cancellation claim because she has raised a
question of law. See 8 U.S.C. § 1252(a)(2)(D).

                                     -3-
resident, which the Department approved on February 4, 2002.

Because Ms. Reynoso’s marriage was less than twenty-four months old

on the date on which her residency application was approved, the

approval was conditional.4

               In    November   2003,    Ms.     Reynoso      submitted   her   first

petition to remove the conditions on her permanent residency and

requested that the Department waive the requirement that her

husband co-sign the petition (“the joint filing requirement”);5 she

sought the waiver on the ground that she and Martínez had begun

divorce proceedings.6           DHS denied the waiver petition in August

2004       because    Ms.   Reynoso     had     failed   to    provide    sufficient

documentary evidence of her marital relationship.                     In September


       4
        See id. § 1186a(a)(1), (h)(1).     “Conditional” permanent
residency refers to the initial residency grant in an adjustment
case based on a marriage less than two years old at the time the
application for adjustment is granted. Conditional residents enjoy
the benefits of residency, but must apply for removal of the
“conditions” after two years. That is, in this class of cases, the
law requires a second petition through which DHS has an opportunity
to reevaluate the bona fides of the underlying marriage. Further,
during the term that residency is “conditional,” the alien is
subject to particular rules for revocation if the agency determines
that the underlying marriage is “improper.” See id. § 1186a(b).
In any event, at the conclusion of the two-year conditional
residency period, the status expires. If the alien has failed to
timely petition to remove the conditions, or if a petition is
unsuccessful--perhaps because the agency now deems the marriage not
bona fide--conditional resident status is simply terminated and, as
occurred here, removal proceedings are initiated. If the alien
successfully petitions for removal of the conditions, he becomes
simply a permanent resident. See generally id. § 1186a(c).
       5
            See id. § 1186a(c)(1)(A).
       6
            The divorce was finalized in January 2005.

                                          -4-
2004, Ms. Reynoso filed a second petition, which was denied in

March 2005, because her divorce had not been finalized at the time

that she filed her petition.7

           Ms. Reynoso filed a third petition requesting a waiver of

the joint filing requirement in April 2005, and she was interviewed

in   connection   with   that   petition   in   October   2006.   In   that

interview, Ms. Reynoso stated, consistent with a written statement

that she had provided in connection with the petition, that she had

married Martínez in good faith on January 20, 2001, and that the

couple had separated in October 2002.           She also stated that she

gave birth to a child in August 2003, while the couple was still

married but separated, and that Martínez was not the child’s

father.

           In support of her claim that the marriage to Martínez had

been entered in good faith, Ms. Reynoso submitted the following

documentation:     a letter from a bank dated September 10, 2004,

indicating that she and Martínez had held a joint account since

October 27, 2001; a copy of a life insurance enrollment form dated

January 25, 2002, which listed Martínez as the beneficiary of

Ms. Reynoso’s life insurance policy; and copies of Ms. Reynoso’s




      7
         The waiver for which Ms. Reynoso applied refers to a
marriage which “has been terminated.” 8 U.S.C. § 1186a(c)(4)(B).

                                    -5-
2002 tax returns, which were filed as “married filing separately.”8

While her third waiver petition was pending, Ms. Reynoso remarried.

                 DHS denied the third waiver petition and issued a notice

of termination of conditional resident status on February 4, 2009.

The denial letter cited a “lack of convincing documentary evidence”

that the marriage was bona fide, i.e., that it “was not entered

into for the sole purpose of procuring [her] admission as an

immigrant.”9          DHS then placed her in removal proceedings because

her conditional resident status had been terminated and she had no

continuing authorization to remain in the United States.                          See 8

U.S.C. § 1227(a)(1)(D)(i).               Before the IJ, Ms. Reynoso pursued her

petition for removal of the conditions on her residency and also

filed       an   application       for   cancellation     of      removal.     See     id.

§§ 1186a(b)(2), 1229b(b)(1).               On March 10, 2010, while her removal

proceedings were pending, Ms. Reynoso’s second husband filed a visa

petition on her behalf with DHS.10



B.   Administrative Proceedings

                 On   July   29,   2010,    an    IJ   held   a   merits     hearing    on

Ms. Reynoso’s petition to remove the conditions on her residency



        8
            A.R. 225, 227.
        9
            Id. at 199.
     10
        The merits of this petition are not at issue in the current
proceedings, and the record does not disclose its current status.

                                            -6-
and her cancellation of removal application.         In addition to the

evidence submitted with her petition at the administrative level,

Ms. Reynoso offered her own new statement as well as several

letters, including one indicating an attempt to contact her former

husband

            Ms. Reynoso was the only witness to testify at the

hearing.      She testified that she had dated her first husband for

approximately one year before they married on January 20, 2001.

According to Ms. Reynoso, the “marriage functioned very well” in

the   beginning,    but,   over   time,   her   husband   “bec[ame]   very

distant.”11    It ended after an argument in which Martínez confessed

to Ms. Reynoso that he was attracted to men.         She also testified

that, once she had been placed in removal proceedings, she located

Martínez and he pledged to assist her.

            On cross-examination, Ms. Reynoso indicated that she and

Martínez separated during the summer of 2002. Ms. Reynoso admitted

that, when she filed her first petition to waive the conditions in

November 2003, the letter she wrote accompanying the petition

indicated that she and her husband had separated in October 2002.12

Ms. Reynoso then testified that she left the marital home in April,



      11
           A.R. 91-92.
      12
        See id. at 216. Not only did she identify October 2002 as
the operative date in her November 2003 letter, she reiterated the
same date in a statement submitted in connection with her removal
proceedings in 2010. See id. at 137.

                                    -7-
May   or    the    summer   of   2002.     When   confronted   with   these

discrepancies, her testimony became confused.         She stated that she

knew “what [she] put” in her previous statements and she was “aware

of the dates” to which she was currently testifying.13           She said

that she had copies of her prior statements and had reviewed them.

She attempted to reconcile the inconsistencies by stating that

October 2002 was an “approximate” time, and she provided that date

only to establish during “which part of the year . . . this

happened.”14      She later stated that the couple separated in August

or October 2002 and that her previous statement that he had left in

October provided only a “month of reference.”15

            Ms. Reynoso also gave somewhat confusing testimony about

her prior addresses. She testified that she and Martínez had lived

on Hampshire Street in Lawrence, Massachusetts. She indicated that

they had begun living at that address in the summer of 2000, six or

eight months or possibly a year before they were married.16

Ms. Reynoso claimed that they had resided in the same house for

approximately one year and that she had left the marital home a few

weeks after she and Martínez had separated.          Although she claimed

that she had met Martínez in 1999 and that they had begun dating in


      13
           Id. at 100.
      14
           Id. at 102.
      15
           Id. at 113.
      16
           Id. at 103.

                                     -8-
2000, she could not recall how long Martínez had lived on Hampshire

Street before they had started cohabitating, nor could she recall

if he had lived somewhere else before the time that they started

dating.

             Ms. Reynoso also testified that she had lived and worked

in New York City, not Lawrence, prior to moving in with Martínez.

When asked whether she ever had lived on Bunker Hill in Lawrence,

she responded that she had stayed at that address when she visited

a friend named Luisa Castillo.           When asked why she previously had

indicated to DHS that she lived at that address from September 1994

to March 2000, she stated that she had provided that address in

response     to   a   question   about    her   address   when   she   moved   to

Lawrence, and she had not lived there in 1994.17

             On July 29, 2010, the IJ issued an oral decision finding

Ms. Reynoso removable as charged, denying her request for waiver of

the joint filing requirement and denying her application for

cancellation of removal. The IJ stated that, on the subject of her

employment and residence history, Ms. Reynoso’s testimony was “at

great variance from information that she provided previously to the

Government in connection with her application for adjustment of

status.”18    In reaching that conclusion, the IJ reviewed each item

of evidence that Ms. Reynoso had submitted before the agency and


     17
           Id. at 115-16.
     18
           Id. at 62-63.

                                         -9-
before the immigration court in support of her petition, along with

her testimony, and noted numerous discrepancies:      the dates on

which she had lived in Massachusetts, where in Massachusetts she

had lived, when she met Martínez, where he lived, how long she had

lived with Martínez, and when each spouse had left the marital

home. The IJ also observed that, although Ms. Reynoso had provided

a letter showing that they had lived on Hampshire Street during the

time that they were married, it did not indicate how long the

couple lived there, and there were no contemporaneous documents

evidencing their cohabitation.   The other documentary evidence was

limited, and, in the IJ’s view, problematic:    There was no proof

that the life insurance policy for Ms. Reynoso listing Martínez as

the beneficiary ever had been issued, and the bank statement was

dated well after their separation and listed a different address

for the couple.   Although the IJ took note of an affidavit from a

friend who was present at the wedding, the IJ also observed that

Ms. Reynoso had not come forward with any affidavits from friends,

family or acquaintances concerning “the nature of the [couple’s]

relationship [or] the reason that the relationship ended.”19   The

IJ therefore concluded that Ms. Reynoso had not met her burden of

establishing that her marriage to Martínez was entered in good

faith.




     19
          Id. at 67.

                                 -10-
               The IJ further concluded that, because Ms. Reynoso gave

false information to immigration authorities and to the immigration

court, she could not establish good moral character for purposes of

cancellation of removal.      Finally, given that the IJ believed that

Ms. Reynoso “ha[d] previously engaged in a sham marriage for

purposes of obtaining [i]mmigration benefits,” she denied as a

matter    of    discretion   Ms.   Reynoso’s   alternate   request   for   a

continuance to await disposition of the new visa petition filed on

her behalf by her second husband.20

               The BIA affirmed the IJ’s decision.    The BIA pointed to

the inconsistencies in Ms. Reynoso’s testimony and the lack of

documentation of a shared marital life as grounds for concluding

that she had not established that she had entered her first

marriage in good faith.      Similarly, the BIA determined that the IJ

had not erred in denying Ms. Reynoso’s application for cancellation

of removal on the ground that she was statutorily ineligible to

apply for such relief given her lack of good moral character.          The

Board again noted the false information that Ms. Reynoso had

provided in her immigration proceedings as the basis for its

finding.

               Ms. Reynoso timely sought review in this court.



     20
         Id. at 67-68.    The IJ noted that it was the “Court’s
estimation” that Ms. Reynoso had entered into a sham marriage, but
acknowledged that there had been no formal determination of that
fact. Id.

                                    -11-
                                    II

                                DISCUSSION

A. Removal of Conditions on Residency and the Good Faith Marriage
   Requirement

          1.    Standard of Review

          We    review    for   substantial     evidence   the   agency’s

determination that Ms. Reynoso did not establish that she entered

into her marriage to Martínez in good faith.        See Cho v. Gonzáles,

404 F.3d 96, 102 (1st Cir. 2005).         Under the substantial evidence

standard, the decision of the Board “must be upheld if supported by

reasonable, substantial, and probative evidence on the record

considered as a whole.”     INS v. Elías-Zacarías, 502 U.S. 478, 481

(1992) (internal quotation marks omitted). Reversal is appropriate

only where “a reasonable factfinder would have to” reach a contrary

conclusion.    Id.   Here, the Board issued its own decision on these

issues, and it is the final agency decision under review.            See

Pulisir v. Mukasey, 524 F.3d 302, 307-08 (1st Cir. 2008).21




     21
        The Government contends that we should review the decision
of the Board and the IJ together, citing Settenda v. Ashcroft, 377
F.3d 89, 92-93 (1st Cir. 2004).      See Gov’t Br. 16.     Settenda
instructs us to review both decisions “[w]hen the BIA does not
render its own opinion[] . . . and either defers [to] or adopts the
opinion of the IJ.” Settenda, 377 F.3d at 93 (fourth alteration in
original) (internal quotation marks omitted). That is not an apt
description of the record in this case. The BIA rendered its own
decision. It affirmed, but did not adopt, the decision of the IJ.


                                   -12-
            2.   Removal of Conditions on Residency, Section 1186a

            Section 1186a of Title 8 of the United States Code

governs the processes for obtaining conditional resident status,

removing   the   conditions   on   residency   and   related     matters.

Generally speaking, the statute directs that aliens who were

eligible to receive permanent residency upon a spouse’s successful

petition are in that status conditionally for a period of two

years.     Before the expiration of those two years, conditional

permanent residents are directed to submit, jointly with their

petitioning spouse, a new petition to remove the conditions on

their residency and to appear together for a joint interview on the

petition. 8 U.S.C. § 1186a(c)(1). However, the statute allows the

alien spouse to request a waiver of the joint filing requirement in

limited circumstances:    if removal would lead to extreme hardship,

if the alien spouse has been battered or subjected to extreme

cruelty by the petitioning spouse, or, as relevant here, if “the

qualifying marriage was entered into in good faith by the alien

spouse, but the qualifying marriage has been terminated.”                 Id.

§ 1186a(c)(4).     The accompanying regulations provide instructive

guidance    regarding   how   an   alien   might   carry   the   burden    of

establishing that a marriage was entered into in good faith.

Specifically, the regulations identify the relevant inquiry as “the

amount of commitment by both parties to the marital relationship.”

8 C.F.R. § 1216.5(e)(2). Evidence of that commitment might include


                                   -13-
“[d]ocumentation relating to the degree to which the financial

assets    and   liabilities   of   the     parties   were   combined[]”   or

“[d]ocumentation concerning the length of time during which the

parties cohabited after the marriage and after the alien obtained

permanent residence[,]” in addition to evidence of any children

born of the marriage.    Id.22     It bears repeating that “[t]he alien

has the burden of proof on this issue.        To carry this burden, [s]he

must show that, at the time that the newlyweds plighted their

troth, [s]he intended to establish a life with h[er] spouse.”




     22
         The regulations also refer to “[o]ther evidence deemed
pertinent    by”   the    relevant    authorities.       8   C.F.R.
§ 1216.5(e)(2)(iv). In the instructions to the petition itself,
the Department has identified a list of other such pertinent
evidence, including: “[l]ease or mortgage contracts showing joint
occupancy and/or ownership of your communal residence[,]”
“[f]inancial records showing joint ownership of assets and joint
responsibility for liabilities, such as joint savings and checking
accounts, joint federal and state tax returns, insurance policies
that show the other spouse as the beneficiary, joint utility bills,
joint installments, or other loans[,]” along with third-party
affidavits and other evidence that the alien “consider[s] relevant
to establish that your marriage was not entered into in order to
evade the U.S. immigration laws.” Form I-751 Instructions (Rev.
0 1 / 1 2 / 1 1 )      a t      2 ,       a v a i l a b l e     a t
http://www.uscis.gov/files/form/i-751instr.pdf.      The courts of
appeals have acknowledged that the range of potentially relevant
evidence is broad. See Agyeman v. INS, 296 F.3d 871, 882-83 (9th
Cir. 2002) (“Evidence of the marriage’s bona fides may include:
jointly-filed tax returns; shared bank accounts or credit cards;
insurance policies covering both spouses; property leases or
mortgages in both names; documents reflecting joint ownership of a
car or other property; medical records showing the other spouse as
the person to contact; telephone bills showing frequent
communication between the spouses; and testimony or other evidence
regarding the couple’s courtship, wedding ceremony, honeymoon,
correspondences, and shared experiences.”).

                                    -14-
McKenzie-Francisco v. Holder, 662 F.3d 584, 587 (1st Cir. 2011)

(citations omitted).



           3.   Substantial Evidence Supports the Board’s Conclusion

           Ms. Reynoso’s evidence in support of the bona fides of

her marriage was as follows: her personal statement, a designation

of   beneficiary   form   for   a   life    insurance   policy   through   her

employer on which she had handwritten Martínez’s name, a letter

from the couple’s landlady in 2001 stating only the fact of their

apartment rental, a letter from a bank from after the couple’s

separation that listed both names but included an address that was

not the couple’s alleged shared residence, a receipt issued to

Martínez for the purchase of wedding rings and three statements by

individuals who attested that they knew the couple.23             The record

discloses the birth of a child to Ms. Reynoso prior to her divorce

from Martínez, but it is undisputed that the child was not born “to

the marriage.”     See 8 C.F.R. § 1216.5(e)(2)(iii).

           This limited record certainly cannot be said to require

the conclusion that Ms. Reynoso’s marriage to Martínez was bona

fide. Indeed, Ms. Reynoso has failed to submit any contemporaneous

records evidencing commingling of assets and liabilities, and the

documentary evidence of cohabitation is limited to the landlady’s


      23
         The letters range in length from two sentences to five
sentences and provide virtually no detail about the couple or their
relationship. See A.R. 141-43.

                                     -15-
statement, which provides no detail whatsoever. Nor can it be said

that Ms. Reynoso’s statement or testimony necessarily overcomes the

weaknesses in the documentary evidence, given that, on details both

large and small--the length of the couple’s cohabitation or the

residences of the couple during the period in which they were

dating--her   oral   and   written     statements   contain   numerous

inconsistencies. Before this court, Ms. Reynoso cites no precedent

for her assertion that the Board’s decision is not supported by

substantial evidence.24


     24
         Indeed, our study of the cases suggests that the record
before us more closely mirrors cases in which the agency’s
determination of lack of bona fides has been upheld as opposed to
cases in which that determination has been overturned. Compare
McKenzie-Francisco v. Holder, 662 F.3d 584, 587 (1st Cir. 2011)
(holding that the IJ’s conclusion that a marriage was not entered
in good faith was supported by substantial evidence because, in
addition to the petitioner’s credibility problems, the record
“lack[ed] the type of memorabilia that marriages typically
produce”), Yohannes v. Holder, 585 F.3d 402, 404-06 (8th Cir. 2009)
(holding that substantial evidence supported the Board’s decision
where the alien’s testimony regarding details of the marriage was
inconsistent, and the documentary record was limited to joint tax
returns and a brief, undated affidavit from the citizen spouse),
and Oropeza-Wong v. Gonzáles, 406 F.3d 1135, 1148-49 (9th Cir.
2005) (holding that substantial evidence supported determination
that the marriage was not entered into in good faith where there
was “little corroborative evidence” of the alien’s testimony and
there were problems with the documents, including that there was no
proof that “life insurance and . . . automobile title” documents
ever had been filed), with Cho v. Gonzáles, 404 F.3d 96, 103-04
(1st Cir. 2005) (holding that the record compelled the conclusion
that a marriage was bona fide where husband and wife engaged in
lengthy courtship, cohabitated, enrolled jointly in health
insurance policy, opened joint bank accounts, filed joint tax
returns, entered auto financing agreements, opened joint credit
card and otherwise suspicious timing of separation immediately
following immigration interview was explained by alien’s revelation
of abuse by spouse).

                                -16-
             Throughout the proceedings, Ms. Reynoso has attempted to

explain the inconsistencies in her testimony as the result of the

passage of time.       Although time certainly may cloud memories, her

explanation is not so compelling that the factfinder was required

to credit it, and with it, her account of her marriage.                     See

Yohannes v. Holder, 585 F.3d 402, 406 (8th Cir. 2009) (rejecting a

similar contention based on a fourteen-year lapse of time and

noting    that   the   alien   “bears   the   burden    of   proof,   and    the

regulations make no special provisions for an individual seeking a

waiver    many   years   after   the    events   that   gave   rise   to     his

petition”). Further, it is worth noting that, although her removal

hearing occurred in 2010, some eight years after the separation,

Ms. Reynoso began waiver proceedings in 2003, roughly one year

after the couple’s separation; at least one of the statements about

which she was questioned was submitted with the original petition

in 2003.25

             Ms. Reynoso also contends that the IJ’s statement that

she would not make a finding of a “sham marriage” was inconsistent

with the conclusion that Ms. Reynoso had not established that her

marriage was bona fide.          She asks us to remand because the

inconsistency makes the decision “arbitrary and capricious.”26

There are two significant difficulties with this argument.


     25
          See A.R. 216.
     26
          Pet’r’s Br. 3.

                                    -17-
           First, we are concerned with the final decision of the

agency, here, the decision of the BIA.           The Board did not adopt

this portion of the IJ’s opinion, or any other; instead, it

specifically stated that it had reviewed “whether the parties have

met the relevant burden of proof[] . . . under a de novo standard.”

A.R. 3; see also Lin v. Mukasey, 521 F.3d 22, 26 (1st Cir. 2008)

(noting that, where the BIA does not adopt the IJ’s opinion, we

review the ruling of the BIA standing alone).               The Board itself

made no similar comment regarding whether a specific finding of a

“sham marriage” was warranted on the evidence, instead holding only

that Ms. Reynoso had failed to carry her burden of proof.

           Second,     Ms.     Reynoso’s     argument       turns    on   her

interpretation    of   the     statute     dealing   with     sham   marriage

determinations, 8 U.S.C. § 1154(c).27        This provision, however, has

a single directive:          It prohibits issuance of a visa to an

individual if the Attorney General determines that the individual



     27
          Section 1154(c) of Title 8 provides:

          Notwithstanding the provisions of subsection (b) of
     this section no petition shall be approved if (1) the
     alien has previously been accorded, or has sought to be
     accorded, an immediate relative or preference status as
     the spouse of a citizen of the United States or the
     spouse of an alien lawfully admitted for permanent
     residence, by reason of a marriage determined by the
     Attorney General to have been entered into for the
     purpose of evading the immigration laws, or (2) the
     Attorney General has determined that the alien has
     attempted or conspired to enter into a marriage for the
     purpose of evading the immigration laws.

                                   -18-
ever had sought status on the basis of a sham marriage.                        See 8

U.S.C.     §    1154(c).      Here,     neither     the   IJ    nor    the   BIA   was

adjudicating a new visa petition for Ms. Reynoso.                     Instead, they

were charged with making a determination about permanent resident

status based on a visa petition that already had been granted years

ago by the Department, the validity of which was not in question in

the removal proceedings.           Ms. Reynoso did have a second such visa

petition pending at the time of her removal proceedings, filed by

her second husband, but the contemporaneous review of that petition

by   the       Department    was   an    entirely     separate        administrative

proceeding.        See Oluyemi v. INS, 902 F.2d 1032, 1034 (1st Cir.

1990); Matter of Aurelio, 19 I. & N. Dec. 458, 460 (BIA 1987)

(noting    that     “[t]he   proceedings       in   which      visa   petitions    are

adjudicated are separate and apart from exclusion and deportation

proceedings” and that, consequently, “it is well established that

immigration judges have no jurisdiction to decide visa petitions,

a matter which is solely within the authority of the district

director”).28       Section 1154(c), therefore, had no application to

these proceedings, and the IJ’s failure to cite it, or render a

decision under it, in no way conflicts with the entirely separate



     28
         It is clear on the face of the record that the IJ
understood the distinction.    Upon noting that no sham marriage
determination had been made under the relevant section, the IJ
continued that Ms. Reynoso did “not appear to be barred . . . from
a new visa petition submitted by her current husband.” A.R. 14
(emphasis added).

                                        -19-
determination that Ms. Reynoso had failed to establish the bona

fides of her first marriage in her removal proceedings.29

            The Board’s decision to deny removal of the conditions on

Ms. Reynoso’s residency, is, therefore, supported by substantial

evidence, and we shall not disturb it.



B.   Cancellation of Removal

            1. Standard of Review

            In order to demonstrate eligibility for cancellation of

removal without the benefit of permanent resident status, an alien

must establish various things:           physical presence in the United

States over a relevant period, absence of certain offenses in any

criminal history, extreme hardship to a qualifying relative in the

event of removal and good moral character for the ten years

preceding the application.         8 U.S.C. § 1229b(b)(1).          The IJ

concluded   that   Ms.   Reynoso   was    barred   from   establishing   the



     29
         Furthermore, the context of the IJ’s statement provides
even greater clarity about the matter. The IJ made this remark in
the portion of her opinion regarding Ms. Reynoso’s request to
continue the removal proceedings to allow the Department to
adjudicate her second visa petition. If granted, that petition by
her current spouse could have provided an alternate basis for a
grant of permanent resident status.
          The IJ refused the requested continuance, citing her own
conclusion that the first marriage had not been bona fide as the
reason that she would not exercise her discretion in favor of
Ms. Reynoso on this matter. It should be noted that this decision
of the IJ to deny the continuance--the only portion of the opinion
in which the sham marriage discussion appears--is not challenged in
this petition for review.

                                   -20-
requisite   good   moral   character   because   she   had   “given   false

testimony for the purpose of obtaining any benefits under this

chapter,” 8 U.S.C. § 1101(f)(6),30 and the Board affirmed.


    30
         Section 1101(f) of Title 8 reads in its entirety:

    (f) For the purposes of this chapter--
    No person shall be regarded as, or found to be, a person
    of good moral character who, during the period for which
    good moral character is required to be established, is,
    or was--

            (1) a habitual drunkard;

            (2) Repealed. Pub.L. 97-116, § 2(c)(1), Dec. 29,
            1981, 95 Stat. 1611.

            (3) a member of one or more of the classes of
            persons, whether inadmissible or not, described in
            [various   paragraphs   of    section   1182   not
            applicable];

            (4) one whose income is derived principally from
            illegal gambling activities;

            (5) one who has been convicted of two or more
            gambling offenses committed during such period;

            (6) one who has given false testimony for the
            purpose of obtaining any benefits under this
            chapter;

            (7) one who during such period has been confined,
            as a result of conviction, to a penal institution
            for an aggregate period of one hundred and eighty
            days or more, regardless of whether the offense, or
            offenses, for which he has been confined were
            committed within or without such period;

            (8) one who at any time has been convicted of an
            aggravated felony (as defined in subsection (a)(43)
            of this section); or

            (9) one who at any time has engaged in conduct
            described in section 1182(a)(3)(E) of this title

                                  -21-
Ms. Reynoso contends that the Board’s conclusion on this matter was

erroneous and asks us to remand the case for full consideration of

all of the elements of her cancellation claim.

           As a threshold matter, we must determine the availability

and scope of our review over such a conclusion.    Our cases have not

always been consistent or clear with respect to setting forth the

applicable standards under these circumstances, although we believe

they routinely have outlined, in their methodology, the appropriate

course.   Compare Opere v. U.S. INS, 267 F.3d 10, 13 (1st Cir. 2001)

(referring    to   a   determination   under   §    1101(f)   as   “a

non-discretionary question of fact [that] we review . . . for


           (relating to assistance in Nazi persecution,
           participation in genocide, or commission of acts of
           torture or extrajudicial killings) or 1182(a)(2)(G)
           of this title (relating to severe violations of
           religious freedom).

     The fact that any person is not within any of the
     foregoing classes shall not preclude a finding that for
     other reasons such person is or was not of good moral
     character. In the case of an alien who makes a false
     statement or claim of citizenship, or who registers to
     vote or votes in a Federal, State, or local election
     (including an initiative, recall, or referendum) in
     violation of a lawful restriction of such registration or
     voting to citizens, if each natural parent of the alien
     (or, in the case of an adopted alien, each adoptive
     parent of the alien) is or was a citizen (whether by
     birth or naturalization), the alien permanently resided
     in the United States prior to attaining the age of 16,
     and the alien reasonably believed at the time of such
     statement, claim, or violation that he or she was a
     citizen, no finding that the alien is, or was, not of
     good moral character may be made based on it.

8 U.S.C. § 1101(f) (footnote omitted).

                                -22-
substantial evidence” (emphasis added)) with Toribio-Chávez v.

Holder, 611     F.3d   57, 64-65   (1st   Cir.    2010)   (identifying     the

petitioner’s argument that he had not provided false testimony for

purposes of § 1101(f) as raising a “question of law” and proceeding

to engage in substantial evidence review).             We now pause to make

explicit what our prior cases, read together, have suggested.

           As we made clear in our most recent case addressing the

matter in some detail, Restrepo v. Holder, 676 F.3d 10 (1st Cir.

2012), our starting point is the statutory text.             Our review of

cancellation is circumscribed by the interplay of two provisions of

the governing statute: first, the jurisdiction-stripping provision

of   §   1252(a)(2)(B)(i)   and,    second,      the    savings   clause    of

§ 1252(a)(2)(D):

          The regime that Congress has set in place narrowly
     defines our authority to review a petition [of a
     cancellation decision].    The provision codified at 8
     U.S.C. § 1252 divests federal courts of jurisdiction to
     review any judgment regarding the granting of relief
     relative to cancellation of removal. The statute thereby
     leaves the matter of whether an alien should receive such
     relief to the Attorney General’s discretion and precludes
     our review in the absence of a colorable constitutional
     claim or question of law.

Restrepo, 676 F.3d at 15 (citation omitted) (internal quotation

marks omitted).

           As    Restrepo   further   notes,      good    moral    character

determinations come in two varieties:         those that are mandated by

the statute, because the IJ has made a finding that the alien has

satisfied one of the provisions of § 1101(f), and those that are

                                   -23-
purely   discretionary,        i.e.,        those     made     for    any     reason

not specifically identified in the statute.                  See id. at 15.

          The latter type of determination is removed from our

review by § 1252(a)(2)(B)(i).           Any challenge to a discretionary

determination that an applicant lacks good moral character is

simply a challenge to a “judgment regarding the granting of”

cancellation of removal, over which the statute dictates we have no

authority.   However, because the statute requires a determination

that an applicant lacks good moral character when the IJ finds the

alien to have satisfied any of the provisions of § 1101(f),

challenges to the applicability of this section are, by their very

nature, “questions       of   law,” over       which § 1252          preserves our

jurisdiction.     8 U.S.C. § 1252(a)(2)(D).             Whether our cases have

used the “question of law” moniker is of little import; it is clear

that the non-discretionary, legal nature of the determination at

issue has preserved our jurisdiction.                Compare Restrepo, 676 F.3d

at 16 (calling a determination under § 1101(f) a “non-discretionary

ground for denial that is within the scope of our jurisdiction”),

with Toribio-Chávez, 611 F.3d at 64 (calling the same issue a

reviewable “question of law”).               As with all questions of law

arising in our review of Board decisions, our review of the

applicability of the statute to the facts as found is de novo.

Toribio-Chávez,    611    F.3d   at    62     (“We    review    the   BIA’s    legal

conclusions de novo, with appropriate deference to the agency’s


                                       -24-
interpretation       of   the     underlying      statute    in    accordance         with

administrative law principles.”).

             Therefore, in a challenge such as the one presented here,

the question regarding the applicability of the statute is, in

essence, a challenge to the embedded factual finding that an alien

has satisfied one of the statute’s provisions, such as the finding

that   the   alien    “has      given   false     testimony.”        See       8    U.S.C.

§ 1101(f)(6).        That the alien indeed has satisfied one of these

provisions is a necessary piece of the legal inquiry, but is itself

a factual finding.           Like all factual findings, we review the

finding that an alien has committed the requisite act (here, for

example, of providing false testimony), for substantial evidence--

and our cases, regardless of the way they have phrased the inquiry,

indeed   have    engaged     in    this    manner      of   review   of    §       1101(f)

determinations.       See Restrepo, 676 F.3d at 16; Toribio-Chávez, 611

F.3d at 65; Opere, 267 F.3d at 13.

             We have before us a determination that an alien lacked

good   moral    character       based     on     the   mandatory     provisions         of

§ 1101(f).      Following the course our cases have outlined, we are

presented with a legal question about the applicability of the

statute that we review de novo. The critical finding, and, indeed,

the real substance of our inquiry, is the finding that the alien

gave false testimony.            We review this question for substantial

evidence and will reverse only where, on review of the record, “a


                                          -25-
reasonable factfinder would have to” reach a contrary conclusion.

Elías-Zacarías, 502 U.S. at 481.31



          2.    The Board’s Decision to Deny Cancellation

          For   purposes   of   §   1101(f)(6),   “false   testimony   ‘is

limited to oral statements made under oath’ and, specifically,

‘only to those misrepresentations made with the subjective intent

of obtaining immigration benefits.’”        Restrepo, 676 F.3d at 16

(quoting Kungys v. United States, 485 U.S. 759, 780 (1988)).

Ms. Reynoso objects that, in finding that she had given false

testimony, the IJ did not cite any specific misstatements in oral

testimony and instead relied on inconsistencies between prior

written statements and her in-court testimony.

          Ms. Reynoso misreads the oral ruling of the IJ and the

decision of the Board.     In the oral ruling, the IJ specifically



     31
         Ms. Reynoso never has raised a challenge to whether the
statements identified as false by the IJ and accepted by the Board
were made during the period for which good moral character must be
established according to the statute. Specifically, she never has
challenged the correctness of the Board’s decision in In re
Ortega-Cabrera, 23 I. & N. Dec. 793 (BIA 2005). We therefore have
no occasion to express an opinion about the merits of such a
challenge. See Duron-Ortiz v. Holder, 698 F.3d 523, 527-28 (7th
Cir. 2012) (upholding the Board’s decision in Ortega-Cabrera); cf.
Cuadra v. Gonzáles, 417 F.3d 947, 951-52 (8th Cir. 2005) (holding
that the prior statutory scheme limited the period for which good
moral character had to be shown to the period before the filing of
the application, but not confronting the statutory amendments by
the stop-time rule and the Board’s subsequent decision in
Ortega-Cabrera).


                                    -26-
stated that Ms. Reynoso could not “establish[] . . . prima facie

eligibility for cancellation of removal because she has provided

false information both to the Immigration authorities and to this

Court.”32    The Board’s opinion cites instances in which, before the

immigration court itself, Ms. Reynoso gave inconsistent testimony,

including Ms. Reynoso’s multiple in-court answers to questions

about how long she and Martínez lived together; at various points

in   her    testimony   she   indicated   that   the   duration   of   their

relationship was one year or two-and-one-half years, and she also

gave many different answers to the question of when they had

stopped living together:       April, May, June, August and October of

2002. The fact that Ms. Reynoso gave directly inconsistent answers

on the stand is substantial evidence in support of the Board’s

conclusion that she falsely testified to the immigration court.33


      32
            A.R. 14.
      33
        Ms. Reynoso objects that the IJ’s oral decision also made
mention of numerous inconsistencies between the in-court statements
and prior statements included in the record on forms and in
connection with immigration interviews.      Although these latter
inconsistencies could form the basis for a determination that she
had given false testimony if they were confirmed orally and under
oath, see In re R-S-J-, 22 I. & N. Dec. 863, 865-66 (BIA 1999), the
record before us is not sufficient to conclude that an oath was
administered when the earlier out-of-court statements were made,
cf. id. at 864. In assessing the decision of the Board, we have
not relied on these additional inconsistencies identified by the
IJ.
     Further, we already have rejected Ms. Reynoso’s alternative
explanation that the passage of time made it difficult for her to
remember.   See supra Part I.A.3.    Although that is a plausible
explanation for her inconsistent responses on the stand, the agency
was not required by the record before it to accept that

                                   -27-
            We have little difficulty in concluding that such factual

misstatements       to     the    immigration      court   do    constitute    false

testimony for purposes of § 1101(f)(6), as this court and others

repeatedly have held.             See, e.g., Restrepo, 676 F.3d at 16.             Any

falsehood    made     with       the    subjective     intent    of    obtaining   an

immigration benefit, even one seemingly immaterial to the inquiry

at hand, undermines the applicant’s good moral character and

therefore can be the subject of a § 1101(f)(6) determination.

Section 1101(f)(6) “imposes no materiality requirement.                       Rather,

the provision ‘denominates a person to be of bad moral character on

account of having told even the most immaterial of lies with the

subjective       intent    of     obtaining    immigration      or    naturalization

benefits.’”        Opere, 267 F.3d at 14 (citation omitted) (quoting

Kungys, 485 U.S. at 780); see also Gonzalez v. Sec’y of Dep’t of

Homeland Sec., 678 F.3d 254, 261 (3d Cir. 2012).                      In the present

case, Ms.        Reynoso    was    unable    to    identify   with    any precision

whatsoever--and indeed gave conflicting testimony regarding--how

long she and her former spouse had cohabited and related details.

Given that the validity of this marriage was the primary issue to

be decided in her proceedings and that the length of cohabitation

is identified directly by the regulations as part of the relevant

inquiry, see 8 C.F.R. § 1216.5(e)(2), the Board’s decision on this

matter      is      supported          by    substantial        evidence.          Cf.


explanation.

                                            -28-
Gonzalez-Maldonado v. Gonzáles, 487 F.3d 975, 978-79 (5th Cir.

2007)     (reversing       a    decision     that    the    alien       had   given       false

testimony under § 1101(f) for having listed his attorney’s address

as his own, because it could not be said that the provision of a

false address was made to “influence [a] favorable outcome” of the

proceedings).

             Ms.    Reynoso’s           final   contention         is    that       the    IJ’s

conclusion was essentially a credibility finding, and “[a] finding

that testimony lacked credibility does not alone justify the

conclusion         that         false      testimony        has        been        given.”

Rodríguez-Gutiérrez v. INS, 59 F.3d 504, 507 (5th Cir. 1995).

Rodríguez-Gutiérrez, however, has no application to the present

situation.     In that case, the IJ had found that the petitioner had

not testified credibly, but also had found that he had good moral

character.     The BIA determined that “the IJ’s determination that

Rodríguez’s    testimony          lacked     credibility      was       tantamount         to   a

finding that Rodríguez was not a person of good moral character

because he gave false testimony at the hearing.”                          Id.       The Fifth

Circuit rejected the BIA’s conclusion.                     See id. at 508.           Here, by

contrast,    there        was    an     explicit    finding       by    the   IJ    that     the

testimony that Ms. Reynoso provided to the court was “false.”34

Because that determination, affirmed by the Board, is supported by

substantial evidence, Ms. Reynoso’s argument must fail.


     34
           A.R. 14.

                                            -29-
                             Conclusion

          The conclusion of the Board that Ms. Reynoso did not

carry her burden of establishing that she had married her first

husband in good faith is supported by substantial evidence.

Accordingly, the agency’s decision denying her petition to remove

the conditions on her residency must stand.   Further, we perceive

no legal error in the Board’s conclusion that Ms. Reynoso is

subject to a mandatory bar to a finding of good moral character on

the basis of false testimony in her immigration proceedings.

Therefore, the agency did not err in denying her application for

cancellation of removal.

          PETITION DENIED.




                                -30-